noy be hae internal_revenue_service national_office technical_advice_memorandum uil numbers case number tam-119980-97 district_director taxpayer’s name taxpayer’s address taxpayer’s ein years involved date of conference legend operating company industry employer association l u service company contract special compensation i t project contact incidental workers form worker agreement issue sec_1 whether in the years at issue taxpayer was the common_law employer of workers performing services for operating companies in the industry if taxpayer was not the common_law employer of the workers whether taxpayer was the employer under sec_3401 with respect to compensation paid_by taxpayer to the workers if taxpayer was the employer under sec_3401 with respect to compensation paid to the workers whether the taxpayer was the employer for purposes of determining a worker’s wages under sec_3121 and sec_3306 facts in the years at issue operating companies engaged in projects in the practice in the industry was for a worker to the industry be hired for a single project and for the worker’s services on a project to be of short duration thus the worker generally performed services for multiple operating companies during a single year workers in the industry were generally covered by collective bargaining agreements cbas between the employer association and various unions the cbas governed many of the terms and conditions of the workers’ employment such as rates of pay including overtime work schedules travel and welfare and pension benefits as an employer member of the employer association taxpayer was a member of the employer association taxpayer’s role in the industry was in part to facilitate compliance with the cbas taxpayer was a signatory to all cbas ia the portion of the industry involved in this case a signatory to the cba taxpayer was considered the primary employer cba taxpayer was considered the secondary employer if the operating company was also a signatory to the if the operating company was not taxpayer was generally not involved in the planning stage of an industry project operating companies for estimated compensation costs to be used in proposed budgets for projects however taxpayer was often consulted by at the start of taxpayer’s involvement in a project taxpayer and an operating company entered into a standard contract relating to the workers hired for the project the contract referred to ‘ one of the cba documents attached to the technical_advice request includes a sample agreement between the union and a service company such a service company our analysis of employer status does not consider the terms of that agreement consideration of the terms of that agreement would not change our conclusion on employer status is not clear whether taxpayer was we note however that because it taxpayer used two versions of the contract depending on whether a project was a union or a nonunion project the union version included various references to compliance with the cbas and discussed the handling of special compensation provided under the cbas the union version also specified which party taxpayer or the operating company was to be signatory to the cbas applicable to the workers furnished under the contract otherwise the two versions of the contact did not contain material differences so taxpayer as employer and provided for taxpayer to furnish the _ operating company with the workers needed for the project ae each project was assigned to a project contact who was an employee of taxpayer the project contact handled primary communications between taxpayer and the operating company on matters directly relating to payroll communicated with the operating company on other matters such as employee_benefits contact or any other person on taxpayer’s behalf was involved in the actual work on the project at the project site the facts do not indicate that the project other taxpayer employees in accordance with the the operating company informed taxpayer of the workers it had selected for the project though taxpayer sometimes selected incidental workers for a project in accordance with criteria specified by the operating company contract taxpayer provided the operating company with forms for the workers engaged for a project the forms to the workers who completed them and returned them to the operating company which in turn xeturned them to taxpayer a completed form provided necessary information about the worker such as name social_security_number union status and citizenship rate of pay and withholding allowance information reviewed each form to assure that employment of the worker on the project was permitted under the applicable cbas and employment laws and advised the operating company of the requirements that applied to the worker permitted under a cba or law taxpayer so advised the operating company and the worker was not employed the form also showed the worker s expected hours if employment of the worker was not the operating company gave taxpayer in addition to applicable cbas an operating company sometimes entered into a worker agreement with an individual worker for a project affiliation pay rate expense reimbursement arrangements start date and guaranteed hours the worker agreement specified the worker’s union the compensation rate for a worker was set by the cbas or by agreement between the worker and the operating company subject_to any applicable employment laws such as state or federal wage and hour laws and pay the compensation due to the workers in accordance with the contract taxpayer provided the operating company with blank time cards which were used to report to taxpayer each worker’s actual days and hours worked the operating company gave each worker a time card to be completed generally weekly and the contract provided for taxpayer to compute the contract provided that the operating company was responsible for compliance with applicable state and federal wage and hour laws oo cheng returned to the operating company the operating company _ approved the time cards and turned them in to taxpayer the paychecks were drawn on taxpayer’s own bank taxpayer reviewed the time cards to assure compliance with hour and schedule restrictions under any applicable cbas and employment laws taxpayer then computed each worker’s gross pay and applicable withholdings and prepared paychecks in the amount of net pay accounts and were paid from taxpayer’s own funds were then delivered to the operating company along with the invoice described below within a time specified in the contract and the operating company gave the paychecks to the workers besides withholding applicable employment_taxes from the workers’ pay taxpayer deposited the withheld amounts and employer taxes on the wages filed state and federal employment_tax returns and issued forms w to the workers contributions due to the various employee benefit funds established under the cbas taxpayer also made any the paychecks payroll costs the contract required the operating campany to reimburse taxpayer for the payroll costs incurred by taxpayer included gross wages trust fund contributions and the cost of benefits and other allowances and compensation that taxpayer paid to the workers accordingly taxpayer also prepared an invoice for payroll costs and its related fee and delivered the invoice to the operating company with the paychecks reimbursement was required in accordance with the terms of the contract and the invoice which generally required reimbursement within hours of the receipt of the invoice and paychecks practice the operating company often took between and days and sometimes longer to reimburse taxpayer in some cases an operating company did not reimburse taxpayer and taxpayer suffered a loss on the contract with that operating company however in the contract provided that taxpayer had the right to direct control and supervise the workers supplied under the contract provided however that such direction control and supervision was to be consistent with and subject_to any instructions or requirements of the operating company the contract further before preparing the paychecks taxpayer sometimes prepared a preliminary payroll summary at the request of the operating company reviewed and approved by taxpayer and the operating company paychecks were prepared after the summary was the paychecks were given to the workers before the operating company reimbursed taxpayer for payroll costs the union version of the contract provided that taxpayer’s direction control and supervision was to be consistent also with the cbas jane yer fw ode provided that in the event of any disagreement operating company’s decision would be final and that day-to-day supervision ‘and direction of the workers in the performance of their services for the benefit of the project would be the responsibility of the operating company the contract specified that taxpayer made no as mentioned above the operating company selected the workers for a project and informed taxpayer of the workers it had selected representations or gave any warranty as to the professional or technical experience ability or qualifications of the workers furnished to the operating company under the contact contract also required the operating company to indemnify taxpayer for any liability loss damage or claim arising from the services performed by the workers for the operating company at the location described in the contract operating company to provide insurance naming taxpayer as additional insured for general_public liability and auto liability during the period for which the workers were furnished to the operating company it also required the the an wt the operating company gave the workers detailed subject_to union limitations and restrictions the operating company determined the type of work number of hours worked and work schedule instructions about the work including the order in which specific tasks by specific workers were to be done of the work was also determined by the operating company contract provided that the operating company was responsible for compliance with workplace health and safety requirements operating company provided the tools and equipment for the work the the the location t n a p most of the training in the industry was provided on an industry- wide basis through a fund established by the employer association the hours worked by the workers wide training workers hired for a project tended to require little training a worker required training the training was arranged and paid for by the operating company taxpayer made contributions to the fund based on as a result of the industry- however if the operating company could discharge the worker if the operating company determined how long a worker’s services were needed his work was unsatisfactory or his services were no longer needed immediately notify taxpayer of a worker’s completion of assignment and layoff or termination_date and provide taxpayer with a time card needed for taxpayer to prepare any final paycheck for the worker on a timely basis the contract provided that the operating company would in addition the taxpayer licensed accounting software to operating companies and sometimes a portion of the licensing fee included taxpayer’s training of workers to use the program oo om boas ry te ee on by ih contract gave taxpayer the right to terminate the services of the workers provided to the operating company in the case of the ' operating company’s breach of its obligations under the contract or under an applicable cba taxpayer was responsible for providing to the unions any notices or reports required with respect to the workers’ employment when taxpayer was the primary employer it was responsible to the union for compliance with the cbas even when the taxpayer was acting as the secondary employer it was sometimes contacted by the unions about grievances filed by workers as mentioned above taxpayer made contributions to various employee benefit funds that covered the workers responsible for any reports required and any questions that arose with respect to the contributions and taxpayer’s books were subject_to audit by the funds health and disability plans in which workers could participate taxpayer also maintained separate taxpayer was taxpayer was treated as the employer fex purposes of workers compensation and state unemployment_compensation and certain other employment-related laws as the employer in complaints filed with the equal employment opportunity commission and defended itself against the claims at its own expense without reimbursement by an operating company for example taxpayer was named taxpayer states that it has taken responsibility for the workers’ health safety and welfare for example when some workers were stranded at an overseas worksite because of an operating company’s insolvency taxpayer arranged and paid for their return to the united_states injured at an overseas worksite taxpayer arranged for their medical air evacuation and for a doctor to be sent overseas to provide medical services taxpayer’s workers compensation insurance carrier additionally when some workers were the related expenses were paid_by law_and analysis - whether in the years at issue taxpayer was the common issue law employer of workers performing services for operating companies in the industry law employment_taxes consist of social_security and medicare taxes under the federal_insurance_contributions_act fica of the internal_revenue_code taxes under the federal_unemployment_tax_act futa and income_tax_withholding under for employment_tax purposes employee includes an individual who under the usual common_law rules applicable in determining the -f- fg se employer-enployee relationship has the status of an employee - sec_3121 sec_31_3306_i_-1 and c -1 sec_3306 sec_31_3121_d_-1 the employment_tax regulations describe an employer-employee relationship that is to what shall be done but how it shall be done generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished subject_to the will and control of the employer not only as in this connection it employer actually direct or control the manner in which he has the services are performed it the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer characteristic of an employer are the furnishing of tools and the furnishing of a place to work to the individual who performs the services is not necessary that the is sufficient if an employee is other factors sec_31_3121_d_-1 c -1 b see also sec_31 i b -1 b and the analysis of whether an employment relationship exists typically arises in the context of determining whether an however individual is an employee or an independent_contractor the determination of which of two potential employers is treated as the employer for employment_tax purposes is made using the same standard 89_tc_225 aff'd 862_f2d_751 bartels v birmingham u s v commissioner 9th cir b r the agency screened the nurses for their the in re critical care support services inc e d n y involved an agency that provided critical care nurses to hospitals qualifications including licenses skills and insurance agency determined whether to send a nurse to any hospital and also determined the hospitals duties and shifts to which the nurse was assigned hospitals for the nursing services dissatisfied with a nurse’s performance it notified the agency not to send the nurse again send the nurse on future assignments to other hospitals the agency paid the nurses and billed the the agency then decided whether to a hospital was if the agency argued that it was not the employer of the nurses because the agency did not actually control the nurses in their performance of services at hospitals rather the nurses were ane controlled by the hospital _ difficult to demonstrate the existence of a right to control without evidence of actual exercise of the right the court the court observed that it is noted however that the professional critical care nurses who were carefully screened by the agency did not have to be actually controlled in their every movement by the agency the agency retained the right to control the nurses as reflected in its right to assign them to any hospitals or none at all duties specifying the time and place of the work the agency also paid the nurses directly regardless of whether receiving payment from the hospitals employees of the agency the court held that the nurses were or v commissioner pel covered the workers in in professional executive leasing inc pel supra pel furnished workers to client businesses and treated the workers as its employees pension profit-sharing and fringe benefit plans pel also issued paychecks to the workers paid the related federal and state employment_taxes and provided workmen’s compensation coverage client worker ownership relationship with the clients for whom they worked pel reviewed the workers’ qualifications only for the proper professional licenses tools and office space for the workers the client was required to provide malpractice insurance naming pel as an insured by contract pel had the right to terminate or reassign a the workers generally had a preexisting employment and pel received a fee for eachworker provided to the the client businesses provided equipment in appropriate cases among the factors considered by the courts in pel were the degree of control_over the details of the work investment in the work facilities withholding of taxes workmen’s compensation and unemployment insurance funds right to discharge permanency of the relationship and the relationship the parties think they are creating noted that a contract purporting to create an employer-employee relationship will not control where the common_law factors as applied to the facts and circumstances establish that the relationship does not exist citing bartels v birmingham supra the tax_court the court found that an employment relationship did not exist between pel and the workers because pel exercised minimal if any control_over the workers rather each client and the worker controlled the details of the work and the selection of assignments reassign the workers work facilities the clients provided office space tools and equipment despite the contract terms giving pel control_over the workers and labeling the relationship between pel and the workers as employment the court found that pel merely performed a payroll and bookkeeping function workers were not employees of pel pel did not have a genuine right to terminate or in addition pel had no investment in the the court held that the but of the clients we ed r g in burnetta v commissioner t c formed to do the selection hiring training and instruction of a company was ‘ workers who would then be contracted out to client businesses however in actual practice the clients did such as burnetta’s the screening and selection of workers right to discharge a worker and determined the workers’ pay worker completed time sheets which the client approved and submitted to the company paychecks deducting applicable employment_taxes and mailed them to the clients to give to the workers client monthly and sometimes paid the workers before being paid_by the client of the workers’ gross compensation the company received a fee based on a percentage the company prepared the workers’ the client also had the the company billed the the the court found that the company essentially in the court held that the workers were employees of the clients not of the company provided payroll and recordkeeping services for the clients short staff simply relieved its business clients including the petitioner corporations of the burden of providing their payroll and recordkeeping functions and did not have the right to control its clients’ employees in the manner normally associated with and contemplated by the typical common_law employer-employee relationship it was the client not the company that interviewed and hired the workers determined their salaries and fired them if dissatisfied with their work the court noted also that the right to control the workers as the result to be accomplished by their work and the details and means by which the result was accomplished rested with the clients the workers or had substantial contact with the workers during their employment the company never provided job-related instructions to pincite and t c to after the employment of the service argued that the a dental practice was transferred to a separate in packard v commissioner t c the employees of corporation owned by the dentist-partners of the practice the transfer the employees continued to be supervised by the general manager who was in turn supervised by the dentists now as officers of the corporation transferred employees remained the common_law employees of the partnership for purposes of qualified_plan participation because the partners continued to have supervisory powers over the employees after the transfer structure of the arrangement and accepted the fact that the employees were supervised by the dentists as corporate officers in addition it noted that the corporation paid the salaries the employment_taxes liability insurance workmen’s compensation and unemployment insurance the court held that the corporation assumed all the obligations of the employer and had the right to control the services so the corporation not the partnership was the employer however the court honored the on we aw the organization revrul_74_45 c b provided day care services for children dealt with an organization that the organization obtained evaluations of the ‘arranged a meeting between a parent and a prospective sitter to determine where and when the services would be performed the sitters reported their hours to the organization and were paid_by the organization sitters from the parents and replaced sitters as needed organization enforced state training requirements for the sitters sometimes providing the training needed organization could discharge a sitter who did not comply with state requirements revrul_74_45 acknowledged that certain factors in the case indicated a lack of direction and control exercised by the organization over the baby sitters concluded that since the sitters were trained they did not require constant supervision and the organization retained the right to supervise them determine not only what the sitters did done the organization had the right to the sitters were thus employees of the organization but how it would be however it the the invalved individuals engaged revrul_56_502 c b by an agency to perform domestic services for its clients revrul_56_502 stated that the agency is the employer of the individuals where the facts show that the agency is engaged in the business of furnishing such services and so holds itself out to the general_public the agency furnishes the employment of the individuals and fixes their remuneration agency for duly qualified and trained individuals services are necessary to the conduct of the agency’s business and promote or advance its business interests and the total business income of the agency is derived through a percentage of the remuneration received by the individuals for the performance of their services the clients for whom the services are performed look to the the analysis many factors in this case demonstrate the operating companies’ direction and control_over the workers hired the workers ’ determined their compensation and provided the operating companies revrul_56_502 stated that the above rule is applicable whether the agency pays the individuals directly or they are paid directly by the clients revrul_80_365 1980_2_cb_300 contained in revrul_56_502 applies to babysitting services only if the agency pays the sitters directly in accordance with sec_3506 effective after revrul_56_502 was modified by to provide that the rule although taxpayer sometimes hired incidental workers meeting criteria specified by the operating company that fact is not sufficient to prevent the analysis and conclusion applicable any training needed location the number of hours the time of commencement and the operating companies decided the termination and the type of work to be done the operating the operating companies provided the equipment and companies handled the day-to-day supervision and direction of the workers materials used in a project and were responsible for worksite health and safety any liability resulting from the services of the workers operating companies generally determined when employment of the workers ended discharge a worker if the worker’s services were not satisfactory the operating companies were responsible for the operating companies had the right to the under the contract the operating companies were taxpayer was responsible for providing the workers’ pay taxpayer bore certain responsibilities in connection with the workers and benefits obligated to reimburse taxpayer for the cost of the pay and benefits however taxpayer’s responsibility to the workers was independent of any reimbursement by the operating companies and taxpayer provided their pay and benefjts even when not reimbursed by an operating company taxpayer also monitored compliance with the cbas and employment laws in that regard taxpayer could prevent a worker from being employed could affect a worker’s hours and pay could remove the worker from a project in the case of breach by the operating company and was named in worker grievances for purposes of certain employment laws in addition taxpayer was considered the employer various factors show that the operating company like the relationships in this case are very like those in pel and burnetta the clients in those cases possessed and exercised direction and control_over the workers and was the employer of the workers in contrast like pel and the company in burnetta taxpayer’s administrative responsibilities in connection with the workers were limited in comparison to the authority of the operating companies and cannot by themselves establish a common_law employment relationship although taxpayer provided the workers’ pay and benefits its services were much like those of a payroll agent and it routinely received reimbursement from the operating companies in addition responsibility for compliance with the cbas and employment laws is not the same as the right to hire or discharge a worker or to determine the worker's pay and schedule moreover because special definitions of employer often apply for purposes of particular employment laws treatment as the employer under such laws is not sufficient for common_law employer status the facts in this case do not establish that taxpayer was the common_law employer of the workers to the workers generally from applying to the incidental workers n f q d a o r b a s c r v e w w e a however contract as taxpayer points out employer status turns on the right to direct and control not on actual direction and control taxpayer argues that under the contract it merely delegated a portion of its right to direct and control to the operating company but that it retained the right to direct and control the employees and thus was the employer provisions are only one factor considered in determining whether an employment relationship exists in addition even under the contract provisions taxpayer’s purported right to direct and control was subordinate to the operating company’s right taxpayer analogizes its situation to the revenue rulings discussed above in which agencies were found to be employers even though they did not directly supervise the workers’ services however in those rulings the employers’ right to direct and control the workers was demonstrated by actions such as assigning the workers to clients fixing their remuneration training them and the ability to discharge them see also critical care taxpayer did not have the right to and in fact did not screen the workers for their qualifications place them with operating companies set their compensation or determine for how long they would be employed taxpayer ever possessed sufficient right to direct and control the workers to support a finding that it retained the right to direct and control them and was thus their employer rather the operating companies possessed the right to direct and control the workers and exercised that right taxpayer argues that even though the workers were hired by the operating company packard supports the conclusion that workers hired by one entity ie the dental practice can become employees of a second entity ie the separate corporation to which they are transferred accepted the fact that after the transfer the employees were under the direction and control of the corporation as exercised by the dentists in their capacity as officers of the corporation the facts in the present case are quite different in this case taxpayer had no representative at the worksite even arguably exercising direction and control of the workers on behalf of taxpayer the facts in this case do not show that however the court in packard taxpayer argues that the provision of employee_benefits is the overriding criterion for determining employer status and that taxpayer is therefore the employer however as pel clearly proves merely providing benefits is not enough to establish an employment relationship - issue if taxpayer was not the common_law employer of the workers whether taxpayer was the employer under sec_3401 with respect to compensation paid_by taxpayer to the workers - tao law under sec_3401 the term employer_generally means the person for whom an individual performs any service of whatever nature as the employee of such person under sec_3401 however if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages that the term employer means the person having legal control of the payment of the wages see regulation sec_31_3401_d_-1 f which provides holds that a person who is an employer under neither the fica nor the futa provisions contain a definition of employer similar to the definition contained in however qtte vy united_states u s c b sec_3401 is also an employer for purposes of fica withholding under sec_3102 conclude that the person having control of the payment of the wages is also the employer for purposes of sec_3111 which imposes fica excise_tax on employers and for purposes of imposes the futa_tax on employers armadillo corp 561_f2d_1382 circuit courts have applied the otte holding to for example in re sec_3301 which sec_3401 10th cir see cl u s tax the installers hired their the installation was actually done by as a result of a reclassification by california cch big_number the taxpayer cfs sold flooring and in consolidated flooring services fed cas installation to customers installers with whom cfs contracted own helpers cfs started to apply federal_income_tax withholding to its payments to the installers and to pay the helpers directly in the amounts that the installers told it to pay the court found that the installers were independent contractors had even less control_over the helpers than it had over the installers so that like the installers the helpers were not employees of cfs the court found though that cfs controlled the account from which the helpers were paid and therefore did control the payment of wages to the helpers even though the installers determined the wages to be paid it found that cf sec_2a u s tax cas in winstead v u s f big_number 4th cir winstead owned land that was farmed by sharecroppers who were accountable for their hired help however the sharecroppers could not pay the hired help until after the crops were sold therefore winstead paid the help from his checking account over which the sharecroppers had no authority then deducted what he paid from the sharecroppers‘ share of the crop proceeds winstead was held to have control of cch the payment of wages to the hired help and thus to be the _ employer under sec_3401 analysis funds without having received funds from the conmon law employer in advance and then is reimbursed by the common_law employer or the facts in this case are very similar although an operating company provided information used to determine the workers’ compensation it did not advance funds to pay the workers rather taxpayer paid the workers from its own funds by checks drawn on its accounts and was reimbursed by the operating company if at all only some time later taxpayer was thus the employer under sec_3401 with respect to the compensation it paid to the workers if taxpayer was the sec_3401 employer with respect to compensation paid to the workers whether taxpayer was the employer for purposes of determining a worker’s wages under s sec_3121 ana b law issue ee under sec_3401 the sec_3401 employer is the employer for income_tax_withholding generally but is not the employer for various revenue rulings have also found a person to be the employer under sec_3401 when it paid another’s employees rul 1973_1_cb_414 racing association paying track stewards who were employees of state board had control of the revrul_69_316 1969_1_cb_263 parent_corporation that paid employees of subsidiary then billed subsidiary for amount of wages had control of the payment of wages and was employer under sec_3401 rev_rul 1957_1_cb_332 architectural firm that from its own funds paid clerks who were employees of client and was reimbursed by client had control of the payment of wages and was the employer under sec_3401 revrul_54_471 c b ad agency that paid demonstrators who were employees of state commission then received repayment plus fee from commission had control of the payment of wages and was employer under sec_3401 po sec_4 a e purposes of tax withholding sec_3401 which defines wages for purposes of income sec_3401 also provides various exceptions to the term wages that depend on the nature of the as a result the determination of whether remuneration employer is wages under sec_3401 employer even if another party is the employer under sec_3401 is made on the basis of the common_law and b for fica and futa purposes under sec_3121 respectively the term wages does not include that part of the remuneration paid_by an employer to an employee within any calendar_year which exceeds the applicable annual wage_base furthermore if during a calendar_year an employee receives remuneration from more than one employer the annual wage_base does not apply to the aggregate remuneration received from all of such employers but instead applies to the remuneration received during such calendar_year from each employer sec_31 a -1 a regulations see and b -1 a of the sec_3121 and sec_3306 contain other exceptions from fica and futa wages sec_3121 and sec_3306 contain exceptions from employment for fica and futa purposes exceptions under sec_3401 some of the wage exceptions under s sec_3121 and sec_3306 and exceptions from employment under sec_3121 and sec_3306 depend on the nature of the employer like the wage an b sec_3306 defines employer for futa purposes generally as any person who a during any calendar_quarter in the calendar_year or the preceding calendar_year paid wages of dollar_figure or more or on each of some days during the calendar_year or during the preceding calendar_year each day being in calendar_week employed at least one individual in employment for some portion of the day becomes an employer for futa purposes only if meeting the wages threshold under sec_3306 or the days of employment threshold under sec_3306 b thus a person who employs employees a different until sec_3306 defined employer only with reference to days of employment in that year the wages threshold was added as an alternative definition by sec_101 of the employment security amendments of pub history of pub futa definition of employer have individuals in their employ in each of weeks and that the proposal would broaden the definition of employer to include all employers paying wages of amount employer’s payroll no explains that under prior_law excludes employers that do not the alternative test is linked to the size of the rep no 91st cong no a minimum the legislative the different calendar 1st sess h_r l l pog oo tan r k y wy otte rejected those arguments and noted otte supra dealt with the trustee in bankruptcy of a bankrupt employer and the tax_liability attributable to wages paid_by the ‘ trustee for services performed for the bankrupt employer the trustee argued that the payments made by the trustee were not wages under sec_3401 that the payments were for services performed for the former employer performed for the bankrupt rather than for the trustee and the fact that payments were made after the employment relationship terminated did not convert the remuneration into something other than wages otte also held that the payments were fica wages even though the employment relationship between the bankrupt and the employee no longer existed at the time of payment and that the trustee was responsible for withholding the employee’s share of fica it stated that the fact that the services were analysis qtte did not explicitly address whether fica wages are determined with respect to the common_law employes rather than the sec_3401 employer it did however characterize the payments by the trustee as fica wages based on the relationship between the workers and the common_law employer it thus inherently applied the d definition of employer for fica purposes in a manner analogous to its application_for purposes of income_tax_withholding sec_3401 employer status does not apply in determining wages for purposes of income_tax_withholding it should not apply in determining wages for fica or futa purposes as a result taxpayer is not the employer for purposes of determining a worker’s wages under sec_3121 and sec_3306 an operating company as the common_law employer is the employer for purposes of determining a worker’s wages under sec_3121 and b separate common_law employer a separate wage_base applies to the compensation paid to a worker with respect to the services performed for each operating company regardless of the fact that taxpayer is the sec_3401 employer with respect to all those wages moreover because each operating company is therefore because a we note that substituting the sec_3401 employer as the common_law employer for purposes of determining wages and presumably for determining employment would cause a fundamental change in the wage and employment exclusions for example the existence of a for-profit sec_3401 employer would eliminate the exclusion from wages under sec_3121 for remuneration of less than dollar_figure paid_by a sec_501 organization during the year there is no indication that otte and its progeny intended so fundamental a change -1h- j ger - however the legislative_history of taxpayer argues that it was the employer of the workers for futa purposes under sec_3306 a because it paid the workers’ wages sec_3306 a indicates that sec_3306 was intended merely to extend futa liability to any employer with a payroll of a certain amount there is no indication that it was intended to substitute a third party handling payroll for the common_law employer for purposes of determining futa liability in addition as described above such a substitution would cause a fundamental change in the futa wage and employment exclusions the legislative_history gives no indication that so fundamental a change was intended conclusions taxpayer was not the common_law employer of the worker sec_1 performing services for the operating companies operating companies were the employers rather the taxpayer was the employer under sec_3401 with respect to compensation paid_by taxpayer to the warkers taxpayer was not the employer for purposes of determining a worker’s wages under sec_3121 and b separate wage_base under sec_3121 the compensation paid to a worker for the services performed for each operating company or b applied to rather a
